Filed 10/25/22 P. v. Nevarez CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B313876
                                                             (Super. Ct. No. TA063973)
      Plaintiff and Respondent,                                 (Los Angeles County)

 v.

 EDWARD NEVAREZ,

      Defendant and Appellant.


      Edward Nevarez appeals from a postjudgment order
summarily denying his petition for resentencing under Penal
Code1 section 1172.6 (former § 1170.95).2 In 2011, appellant was
convicted on two counts of first-degree murder (§§ 187, subd. (a),
189) with true findings on special-circumstance allegations that


         1 All
          statutory references are to the Penal Code unless
otherwise noted.

        Effective June 30, 2022, section 1170.95 was renumbered
         2

section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
the crimes were committed during a robbery (§ 190.2, subd.
(a)(17)(A)). The trial court summarily denied appellant’s petition
without appointing counsel after concluding that relief was
barred by the jury’s true findings on the special circumstance
findings, which were made before our Supreme Court issued its
decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks), and
People v. Clark (2016) 63 Cal.4th 522 (Clark). Appellant
contends that this ruling was erroneous, and our Supreme Court
recently so held. (People v. Strong (2022) 13 Cal.5th 698
(Strong).) Accordingly, we reverse and remand for the court to
appoint counsel for appellant, issue an order to show cause, and
hold an evidentiary hearing in accordance with section 1172.6,
subdivision (d).3
          FACTUAL AND PROCEDURAL HISTORY 4
       Late at night on February 17, 2001, Enrique Hernandez
and victims Anthony Esquer and Reynaldo Aguilar were drinking
beer in Aguilar’s parked SUV when appellant walked by with
Andres Santana. Hernandez knew appellant and Santana as
“Eric” and “Blanco,” the monikers they used as members of the
Lynwood Dukes gang. Hernandez had no trouble recognizing
appellant because he had known him for 10 years.
       When Hernandez left the SUV to buy more beer, appellant
and Santana approached him and asked if he had any money.

      3Appellant’s petition for writ of habeas corpus will be
considered in a separate order.
      4 The facts are derived from our prior opinion affirming the
judgment against appellant. (People v. Nevarez (Mar. 18, 2013,
B234857 [nonpub. opn.].) We also grant the People’s request for
judicial notice of the record in the prior appeal. (Evid. Code,
§ 459; Cal. Rules of Court, rule 8.252(a)(2)(C) & (D).)




                                 2
Hernandez replied that he had $10, and appellant took the
money from him.
       Hernandez followed appellant and Santana as they walked
back toward the SUV. When Hernandez reached the SUV, the
driver’s side door was open and appellant and Santana demanded
money from Aguilar. The men started beating Aguilar, and
Hernandez told them to leave him alone. Hernandez heard
continued demands for money as the two men continued to beat
Aguilar. Hernandez ran away after he saw a third man hiding
behind the SUV holding an object in his hand. Hernandez looked
back and saw that the third man had moved from the rear of the
SUV to join appellant and Santana. Hernandez ran to a
telephone booth and called 911.
       When the police arrived, Aguilar and Esquer were both
found lying on the ground covered in blood. Aguilar’s wallet,
ATM card, and wedding ring were missing. Lynwood Dukes gang
graffiti was spray-painted on the ground near Esquer’s body and
on a vehicle parked near the SUV. Aguilar was pronounced dead
at the scene. Esquer was transported to the hospital and was
pronounced dead shortly thereafter. Autopsies later determined
that they died from multiple blunt force head injuries inflicted
with a hammer or a similar weapon. Aguilar suffered a total of
12 separate injuries to his head. Five of the injuries were skull
fractures, each of which was independently life threatening.
Esquer also had injuries to his clavicle area and lower legs that
were consistent with having been repeatedly kicked or punched
with a closed fist.
       After making the 911 call, Hernandez returned to the scene
and immediately identified appellant and Santana as the
perpetrators. When Hernandez was interviewed the following




                                3
morning, he reiterated his identifications of appellant and
Santana and selected each of their photographs from “six-pack”
lineups.
      In the days following the murders, someone sprayed
Lynwood Dukes gang graffiti on the sidewalk near flowers that
had been placed at the crime scene. Someone also attempted to
use Aguilar’s ATM card at 14 different locations without
surveillance cameras.
      Appellant fled to Mexico following the murders.5 In June
2010, he was arrested in Mexico and brought to the United States
pursuant to a federal warrant.
      At trial, the prosecution’s gang expert opined that the
Lynwood Dukes are a criminal street gang and that the crimes
were committed for the gang’s benefit. In his defense, appellant
presented expert testimony criticizing the fact that certain
forensic evidence was not collected.
      Following a jury trial in which the jury was instructed on
theories of malice aforethought and felony murder, appellant was
convicted on two counts of first-degree murder and one count of
robbery (§ 211). The jury also found true allegations that the
murders were committed during a robbery (§ 190.2, subd.


      5 Santana was arrested shortly after the crimes were
committed. He was subsequently tried and convicted on two
counts of first-degree murder and robbery, with true findings on
robbery special-circumstance and gang enhancement allegations.
He was sentenced to two consecutive life terms of life without the
possibility of parole. On appeal, we struck 10-year enhancements
that were erroneously imposed as to each indeterminate term
under section 186.22 and otherwise affirmed. (People v. Santana
(April 11, 2005, B167415) [nonpub. opn.].) The third assailant
was never identified.




                                4
(a)(17)(A)), and that all three crimes were committed for the
benefit of a criminal street gang (§ 186.22, subd. (b)(1)). The trial
court sentenced appellant to life without the possibility of parole.
       On December 14, 2020, appellant filed a petition for
resentencing under section 1172.6. The trial court summarily
denied the petition without appointing counsel or issuing an
order to show cause on the ground that appellant’s prior special
circumstance findings categorically barred him from obtaining
relief under section 1172.6, notwithstanding that those findings
were made before Banks and Clark were decided.
                            DISCUSSION
       Appellant contends the trial court erred in summarily
denying his section 1172.6 petition on the ground that relief was
categorically barred by the jury’s special circumstance findings,
made before Banks and Clark. We agree.
       In finding the special circumstance allegations true, the
jury necessarily found that appellant was a major participant in
the robberies who acted with reckless indifference to human life.
(§ 190.2, subd. (a)(17)(A).) In Banks, the Supreme Court
subsequently identified factors to be considered in determining
whether a defendant was a major participant in an underlying
felony as contemplated in section 190.2. (Banks, supra, 61
Cal.4th at pp. 803-804.) In Clark, the Court also identified
factors to be considered in determining whether a defendant has
acted with reckless indifference to human life. (Clark, supra, 63
Cal.4th at pp. 617-622.)
       While this appeal was pending, our Supreme Court
resolved a split among the appellate courts by holding that
“unless a defendant was tried after Banks was decided, a major
participant finding will not defeat an otherwise valid prima facie




                                  5
case. And unless a defendant was tried after Clark was decided,
a reckless indifference to human life finding will not defeat an
otherwise valid prima facie case” under section 1172.6. (Strong,
supra, 13 Cal.5th at p. 721.) “Because [appellant’s] case was
tried before both Banks and Clark, the special circumstance
findings do not preclude him from making out a prima facie case
for resentencing under section 1172.6. The trial court . . . erred
in concluding otherwise.” (Ibid.) Accordingly, this matter must
be reversed and remanded for the court to appoint counsel
(People v. Lewis (2021) 11 Cal.5th 952, 961-967), issue an order to
show cause, and hold an evidentiary hearing pursuant to section
1172.6, subdivision (d). (Strong, at pp. 709, 720.)
                          DISPOSITION
       The order summarily denying appellant’s section 1172.6
petition is reversed. The matter is remanded for the trial court to
appoint counsel, issue an order to show case, and hold an
evidentiary hearing in accordance with section 1172.6,
subdivision (d).
       NOT TO BE PUBLISHED.




                                     BALTODANO, J.
We concur:



      GILBERT, P. J.



      YEGAN, J.




                                 6
                   Michael J. Shultz, Judge
             Superior Court County of Los Angeles
               ______________________________

      Elizabeth K. Horowitz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, and Daniel C. Chang,
Deputy Attorneys General, for Plaintiff and Respondent.




                               7